DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dao (WO 2017/193970 A1).
 	Regarding claims 27 and 29, Dao teaches a method by a first network node operating as a Core Network node (figs. 4, 5, CP functions 330 and UP functions 332) for dynamic scheduling prioritization for live uplink streaming (¶ [0063], video, live or time sensitive data flows), the method comprising: transmitting, to a second network node operating as a Radio Access Network (RAN) node, at least one priority level and at least one target bit rate for assigning resources to a plurality of Quality of Service (QoS) flows (¶ [0066], EBR refers to a variable bit rate that can be used by management entities to allocate resources to the data flow to provide an acceptable QoE level, ¶ [0067], during real-time video session, the required EBR may be dynamically estimated by the CP functions of the core network. The EBR can be adjusted to achieve a QoE target level, ¶ [0068, the EBR can be used for functions performed in the RAN in uplink and downlink directions, ¶ [0070], ¶ [0092], parameters ABR, MBR and EBR are combined with other existing parameters such as CQI, ARP, PLR, PDB, etc.).
 	Regarding claims 28 and 30, Dao teaches the method of Claim 27, wherein the at least one target bit rate is greater than a lowest expected bit rate (GBR) and less than a maximum expected bit rate (MBR) (¶ [0068], the EBR is not higher than the maximum bit rate, ¶ [0091], ABR: bit rate of video specified by video application, ¶ [0102], EBR is typically within a range bounded by the ABR and the MBR, ¶ [0140], ¶ [0143]).
Allowable Subject Matter
5.	Claims 1-9 and 14-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record fails to teach or fairly suggest the combination of limitations: “based on the at least one priority level, determining an expected quality level, the expected quality level being defined as a Quality of Service (QoS) of a QoS flow being scheduled with a service quality above a minimum quality level and below a maximum quality level; deriving a current service quality for a plurality of QoS flows; and based on the combined current service quality and the expected quality level, determining a scheduling priority for assigning resources to a plurality of QoS flows.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477